EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments filed June 10, 2021 with respect to the 35 U.S.C. 112 rejection of claim 40 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments filed June 10, 2021 with respect to the 35 U.S.C. 102 rejection of claims 16-25 have been fully considered and are persuasive (see specifically, the argument regarding the bottom of the groove being formed in the annular region).  Therefore, the rejection has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a bone anchoring device (claims 16 and 26) or a system comprising a bone anchoring device (claim 34), and specifically, that the groove is formed in the annular region that forms an endless ring (claim 16), the first abutting surface being distinct from the first end, the second end, and the parts of the rod receiving portion that define the recess (claims 26 and 34), and when forces directed in substantially opposite directions from each other are applied to the first and second abutting surfaces, the locking ring moves away from the first end of the rod receiving portion to the locking position (claims 26 and 34).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773